Clark, C. J.,
dissenting: On 5 October, 1917, the plaintiffs purchased a bill of goods, $290, from Friedman & Company in New York City, who delivered the same to the Pennsylvania Railroad Company, who agreed to transport them over its own and connecting lines to Asheville, N. C., and gave the plaintiffs a bill of lading to that effect. On 3 November, 1917, the defendant Southern Railway Company delivered the box, supposed to contain the shipment of goods, to the plaintiffs, and accepted payment in full of the freight from New York City. On opening the box it was found to contain nothing but waste paper and trash. The plaintiffs filed with the defendant Southern Railway Company their claim for the value of the goods lost and freight paid. This being refused, this action was brought.
The liability of the defendant should be settled upon the right and reason of the thing as heretofore decided in several cases in this Court. The Pennsylvania Railroad Company agreed, for itself and its connecting lines, to deliver the shipment in Asheville and the defendant company ratified that contract by accepting the shipment and delivering the box to the plaintiffs and accepting payment for itself and associates of the entire freight from New York to Asheville.
It is true that the Pennsylvania Railroad Company put in the bill of lading a denial of any responsibility for default except as to carriage along its own line, but under the Carmack amendment the Pennsylvania Railroad Company is expressly made responsible.and liable for the whole transit. The initial carrier could not restrict its liability against the responsibility placed upon it by virtue of the Carmack amendment, and as on behalf of itself and connecting lines it assumed a joint contract to take the shipment at New York and deliver it at Asheville it could not restrict that liability of a common carrier against the liability of any one of the lines.
In the execution of the contract to take this box of goods in New York and deliver it in Asheville no valid restriction could exempt the defendant from liability for the goods, whose shipment it accepted at the beginning of its line, and the payment of the entire freight on which it accepted at its terminal point.
A partnership cannot stipulate that it will not be liable for the misconduct or negligence of any one of its partners in the transaction of the partnership business, and still more is it against public policy that one *220railroad company shall undertake to receive a package in New York and transport it over its own and connecting lines to Asheville, the defendant company ratifying this contract by accepting the box for shipment, transporting it along its route, and, at its end, as agent for all the lines from New York to Asheville, collect freight and then deny all liability.
This proposition was discussed and fully settled in Mills v. R. R., 119 N. C., 693, and the cases in our Reports which have followed that authority. Indeed, it has been held that in spite of any agreement to the contrary, or even where there is no bill of lading, there is a presumption that a terminal carrier who delivers the freight short or in bad order is liable. R. R. v. Riverside Mills, 219 U. S., 186; 31 L. R. A. (N. S.), and notes.
The defendant relies upon the headnote in Ins. Co. v. R. R., 104 U. S., 146, decided in 1881, long before the Carmack amendment rendered statutory the liability of the initial carrier “that in the absence of a special contract, express or implied, for the safe transportation of goods to their known destination, the carrier is only bound to carry safely and deliver to the next carrier in the route”; but the decision in that case states that the facts found were that there was no through bill of lading, and the bill of lading also specified that the receiving company should not be liable for any damage or deficiency beyond its terminus. Since then the Carmack amendment has recognized that such contract as this is in fact a partnership agreement, and hence that the receiving carrier is responsible. This statute does not negative in any respect the decision in Mills v. R. R., 119 N. C., 693, and numerous citations thereto in 2 Anno. Ed., and the Carmack amendment is wholly illogical unless it is based upon the same principle that this Court has always recognized as the basis of the decision in Mills v. R. R., supra.
Upon the evidence the reasonable inference arose as a matter of law that the initial carrier was the duly authorized agent of the other carriers through to the point of destination, not only because of the Car-mack amendment, but upon the foundation on which that statute rested that it was a joint contract upon the bill of lading making each of the joint lines extending from New York to Asheville a member of the partnership existing pro hac vice for the transportation of the shipment and liable, more especially the initial carrier and the terminal carrier.
The liability of the carrier for nondelivery or damage to freight does not require proof of negligence to be made (as was required in this case) by the consignee, for the carrier is an insurer except against the acts of God or the public enemy. The court below erred in putting this burden on the plaintiff.
*221It would be a very great hardship in the transportation of freight for long distances, over several lines of road, if when the consignee brings suit against the last carrier in the joint contract and fails to locate the loss on that line that then it must sue the next carrier, and the next, and so on up through to the initial carrier, who was certainly made liable, not. only itself, but as agent for all the others. It is easy for the joint lines, making for this occasion the continuous transportation of this shipment from New York to Asheville, to ascertain by wire or correspondence promptly, accurately and inexpensively where the default lies. It is almost impracticable for the consignee to ascertain this fact without suing in succession each member of the line, and traveling from carrier to carrier and from state to state, and employing successive lawyers to prosecute the action.
This will amount practically to a denial to the shipping public of all remedy unless the consignee should go to the expense at once of suing the initial carrier at the most distant point on the line. To require a consignee of a small shipment like this to sue in succession a half-dozen carriers in order to trace and locate the loss of this $290, or any other shipment, is a denial of justice which should not be imposed on the shipping public.
The true doctrine, as laid down in Mills v. R. R., 119 N. C., 693; Gallop v. R. R., 173 N. C., 21; Paper Box Co. v. R. R., 177 N. C., 351, and other similar cases, is thus summed up in Paper Box Co. v. R. R., 177 N. C., 351: “The various companies, which compose pro hac vice the through line over which any shipment passes, make a joint contract for their own convenience, or it may be a g"iiosi-partnership for the occasion, by which the bill of lading is given at the point of origin by the receiving company on behalf of itself and as agent for all the others down to the place of destination, and on this joint contract any company on such line of through traffic can be sued.”
Public policy and elemental principles of justice require that the consignee, for whom this transportation was received and to whom the bill of lading is given by the initial carrier on behalf of all the carriers constituting the line of transportation for the goods, should be held liable, leaving them to apportion among themselves, or ascertain on which line the loss occurred. No mere technicality, nor reference to decisions made at a time when the law in regard to liability- for shipments over more than one line was in an unsettled state, should govern. The only reasonable and logical ruling, especially since the Carmack amendment has fastened liability upon the initial carrier, because it is held as acting and assuming responsibility ‘for all the carriers, is that all the carriers on the line over which it is stipulated that a given shipment ab all pass are equally liable, more especially the terminal carrier, who collected the freight and delivered the rifled package, or failed to deliver *222it at all, while receiving the freight. The. law must conform to the modern customs and methods of transportation, and to the reason of things, for, as Coke says, “Reason is the life of the law.”
This line of carriers having agreed, through its initial carrier, who is certainly responsible for them all under the Carmack amendment, that these goods should be safely transported from New York to Asheville, should be jointly and severally held liable for the failure to deliver, or for.the delivery in a damaged condition, of the goods which the initial carrier agreed should be delivered in Asheville. Any other ruling will fall short of the reasoning applicable to such shipments as laid down .in the cases above cited.